EXHIBIT 10.1

 

CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street

New York, New York 10013

  

JPMORGAN CHASE BANK, N.A.

270 Park Avenue

New York, New York 10017

 

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, New York 10179

October 9, 2014

Kindred Healthcare, Inc.

680 South Fourth Street

Louisville, Kentucky 40202

Attention: Stephen Farber

Project Falcon

Commitment Letter

Ladies and Gentlemen:

You (the “Borrower” or “you”) have advised each of Citi (as defined below),
JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan Securities LLC (“J.P.
Morgan” and, collectively with Citi and JPMCB, the “Commitment Parties,” “we” or
“us”) that you, one of your direct or indirect wholly owned subsidiaries
(“Merger Sub”) and Gentiva Health Services, Inc., a Delaware corporation (the
“Target”), intend to enter into a merger agreement dated as of the date hereof
(together with all exhibits, schedules, annexes and disclosure schedules
thereto, collectively, the “Transaction Agreement”) pursuant to which Merger Sub
will merge with and into the Target, with the Target continuing as the surviving
corporation (the “Acquisition”). You have further advised us that, in connection
with the foregoing, you intend to consummate the other transactions described in
the Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Transaction Description and in the Summaries of
Principal Terms and Conditions attached hereto as Exhibits B and C (the “Term
Sheets”; together with this commitment letter, the Transaction Description and
the Summary of Additional Conditions attached hereto as Exhibit D, collectively,
the “Commitment Letter”).

For purposes of this Commitment Letter, “Citi” shall mean Citigroup Global
Markets Inc., Citibank, N.A., Citigroup USA, Inc., Citigroup North America, Inc.
and/or any of their affiliates as Citi shall determine to be appropriate to
provide the services contemplated herein.

In connection with the Transactions, each of Citi and JPMCB (each, an “Initial
Lender” and collectively, the “Initial Lenders”) is pleased to advise you of its
several, but not joint, commitment to provide to you 50% of the Facilities (the
date of the initial funding of the applicable Facilities and the closing of the
Acquisition, the “Closing Date”). In addition, in connection with the
Transactions, we are pleased to advise you of our agreement to use commercially
reasonable efforts to arrange the Acquisition Amendments and the necessary
consents for the effectiveness thereof.



--------------------------------------------------------------------------------

It is agreed that (i) each of Citi and J.P. Morgan will act as a joint lead
arranger and joint bookrunner for each of the Facilities and for each of the
Acquisition Amendments (in such capacity, each, a “Lead Arranger and,
collectively, the “Lead Arrangers”), (ii) JPMCB will act as administrative agent
and collateral agent for the Bank Facilities and (iii) Citi will act as
administrative agent for the Bridge Facility. It is further agreed that (x) Citi
will have “left” placement in any marketing materials or other documentation
used in connection with the Bridge Facility and J.P. Morgan will have placement
to the immediate “right” of Citi in such materials and (y) J.P. Morgan will have
“left” placement in any marketing materials or other documentation used in
connection with the Bank Facilities and Citi will have placement to the
immediate “right” of J.P. Morgan in any such materials.

You agree that, as a condition to the commitments and agreements hereunder, no
other agents, co-agents or arrangers will be appointed, no other titles will be
awarded and no compensation (other than that expressly contemplated by this
Commitment Letter and the Fee Letter referred to below) will be paid to any
Lender in order to obtain its commitment to participate in the Facilities unless
you and we shall so agree; provided that prior to the date that is 14 days after
the date hereof, you may appoint additional joint lead arrangers, joint
bookrunners, agents, co-agents or co-managers (any such arranger, bookrunner,
agent, co-agent or co-manager so appointed, an “Additional Commitment Party”) or
confer other titles in respect of any Facility in a manner (provided that such
appointments are made ratably among the Facilities) and with economics
determined by you (provided that the Initial Lenders on the date hereof shall
not have less than 70% of the total economics for the Facilities on the Closing
Date and no Additional Commitment Party shall receive economics in excess of
those received by the Initial Lenders on the date hereof) (it being understood
that, to the extent you appoint Additional Commitment Parties or confer other
titles in respect of the Facilities, the economics allocated to, and the amount
of the commitments of, the Commitment Parties in respect of the Facilities will
be reduced ratably by the economics allocated to and the amount of the
commitments of such appointed entities upon the execution by such financial
institution of customary joinder documentation and, thereafter, each such
financial institution shall constitute a “Commitment Party” and “Lead Arranger”
hereunder and under the Fee Letter and it or its relevant affiliate providing
such commitment shall constitute an “Initial Lender” hereunder).

We intend to syndicate the Facilities to a group of lenders (together with the
Initial Lenders, the “Lenders”) identified by us in consultation with you, it
being understood that we will not syndicate to those persons identified by you
in writing to the Lead Arrangers (or to their affiliates) prior to the date
hereof (or, if after the date hereof, only if the addition of such persons is
reasonably acceptable to the Lead Arrangers) (such persons, collectively
(including their affiliates that are clearly identifiable on the basis of such
affiliate’s name or identified in writing to the Lead Arrangers from time to
time), the “Disqualified Institutions”). Notwithstanding any other provision of
this Commitment Letter to the contrary, unless you and we so agree (a) no
Commitment Party shall be relieved or novated from its obligations hereunder in
connection with any syndication or assignment until after the Closing Date,
(b) no such assignment or novation shall become effective with respect to any
portion of any Commitment Party’s commitment in respect of the Facilities until
the initial funding of the Facilities on the Closing Date, and (c) unless the
Borrower agrees in writing, each Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitments, including all
rights with respect to consents, modifications and amendments, until the Closing
Date has occurred.

We intend to commence syndication efforts promptly, and you agree, from the date
of this Commitment Letter to the earlier of 60 days after the Closing Date and a
Successful Syndication (as defined in the Fee Letter) (such date, the
“Syndication Date”) actively to assist us in completing a syndication reasonably
satisfactory to us. Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from your existing banking relationships and those of the Target, (b) direct
contact between senior management of the Borrower and the proposed Lenders (and
your using commercially reasonable efforts to ensure such contact between senior
management

 

-2-



--------------------------------------------------------------------------------

and non-legal advisors of the Target and the proposed Lenders), (c) as set forth
in the next paragraph, assistance from the Borrower and its subsidiaries (and
your using commercially reasonable efforts to cause Target and its subsidiaries
to assist) in the preparation of materials to be used in connection with the
syndication (collectively, with the Term Sheets, the “Information Materials”),
and (d) the hosting, with us and senior management of the Borrower and the use
of commercially reasonable efforts to arrange the hosting, with us and senior
management of the Target, of one or more meetings of prospective Lenders. Prior
to Syndication Date, there shall be no competing offering, placement or
arrangement of any debt securities (including convertible debt securities) or
bank financing by or on behalf of the Borrower, the Target or any of their
respective subsidiaries (other than (i) the Senior Notes or any other debt
securities contemplated by the Fee Letter (as defined below) or (ii) any other
indebtedness of the Target and its subsidiaries permitted to be incurred
pursuant to the Transaction Agreement). Such assistance shall also include you
using commercially reasonable efforts to obtain, at your expense, corporate
credit or family ratings of the Borrower after giving effect to the Transactions
and monitored public ratings of the Bank Facilities and the Senior Notes from
Moody’s Investors Service (“Moody’s”) and Standard & Poor’s Ratings Group
(“S&P”) at least 15 business days prior to the Closing Date. Notwithstanding
anything to the contrary contained in this Commitment Letter or the Fee Letter,
none of the compliance with any of the provisions of this Commitment Letter
(other than the applicable conditions set forth in Exhibit D hereto), the
obtaining of the ratings described above or the commencement or completion of
the syndication of the Facilities shall constitute a condition precedent to the
funding of any Facility on the Closing Date.

You will assist us in preparing Information Materials, including confidential
information memoranda, for distribution to prospective Lenders by posting on
IntraLinks, SyndTrak Online or another similar electronic system (the
“Platform”) (with (x) Citi’s name appearing on the left hand side of any
Information Materials and other documentation used in connection with the Bridge
Facility and Citi holding the leading role and responsibilities associated with
such left placement including maintaining physical books in respect of the
Bridge Facility and (y) J.P. Morgan’s name appearing on the left hand side of
any Information Materials and other documentation used in connection with the
Bank Facilities and J.P. Morgan holding the leading role and responsibilities
associated with such left placement including maintaining physical books in
respect of the Bank Facilities ). You also will assist us in preparing an
additional version of the Information Materials (the “Public-Side Version”) to
be used by prospective Lenders’ public-side employees and representatives
(“Public-Siders”) who do not wish to receive material non-public information
(within the meaning of United States federal securities laws) with respect to
the Borrower, the Target, their respective affiliates and any of their
respective securities (“MNPI”) and who may be engaged in investment and other
market related activities with respect to any such entity’s securities or loans.
Before distribution of any Information Materials, you agree to execute and
deliver to us (i) a letter in which you authorize distribution of the
Information Materials to a prospective Lender’s employees willing to receive
MNPI (“Private-Siders”) and (ii) a separate letter in which you authorize
distribution of the Public-Side Version to Public-Siders and represent that no
MNPI is contained therein (which letter, in each case, shall include a customary
“10b-5” representation). Each confidential information memorandum shall
exculpate us with respect to any liability related to the use of the content of
such confidential information memorandum or any related marketing material by
the recipients thereof. You also acknowledge that Public-Siders employed by the
Lead Arrangers or their respective affiliates, consisting of publishing debt
analysts, may participate in any public side meetings or telephone conference
calls held pursuant to clause (d) of the immediately previous paragraph;
provided that such analysts shall not publish any information obtained from such
meetings or calls until the syndication of the Facilities has been completed
upon making of allocations by the Lead Arrangers and the Lead Arrangers freeing
the Facilities to trade.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, including through a Platform designated
“Public-Siders”, unless the Borrower advises the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended

 

-3-



--------------------------------------------------------------------------------

distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by the Lead Arrangers for prospective
Lenders (such as a lender meeting invitation, lender allocation, if any, and
funding and closing memoranda), (b) term sheets and notification of changes in
the Facilities’ terms and conditions and (c) other materials intended for
prospective Lenders after the initial distribution of Information Materials. If
you advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with you.

The Borrower hereby authorizes the Commitment Parties to distribute drafts of
definitive documentation with respect to the Facilities to Private-Siders and
Public-Siders.

The Lead Arrangers will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate, the allocation of the commitments
among the Lenders and the amount and distribution of fees among the Lenders. The
Lead Arrangers will have no responsibility in such capacity other than to
arrange the syndication as set forth herein and in no event shall be subject to
any fiduciary or other implied duties. The Borrower agrees that it will not
assert any claim against any Lead Arranger based on an alleged breach of
fiduciary duty by such Lead Arranger in connection with this Commitment Letter
or the transactions contemplated hereby. Additionally, the Borrower acknowledges
and agrees that none of the Lead Arrangers is advising the Borrower as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
The Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Lead Arrangers shall not have
any responsibility or liability to the Borrower with respect thereto.

In addition, you acknowledge that Citi has been retained by you as a financial
advisor in connection with the Acquisition (in such capacity, the “Financial
Advisor”). You agree to such retention, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of the Financial Advisor and/or its affiliates’ arranging or providing or
contemplating arranging or providing financing for a competing bidder and, on
the other hand, our and our affiliates’ relationships with you as described and
referred to herein.

To assist us in our syndication efforts, you agree promptly to prepare and
provide to us (and use commercially reasonable efforts to cause the Target to
provide to us) all information with respect to the Borrower and its
subsidiaries, the Target and the Transactions, including all customary and
reasonably available financial information and projections (the “Projections”),
as we may reasonably request in connection with the arrangement and syndication
of the Facilities. You hereby represent and covenant that (a) all written
information concerning the Borrower and its subsidiaries and, to the best of
your knowledge, the Target and its subsidiaries (including the Information
Materials), other than the Projections and other forward looking information and
information of a general economic or industry-specific nature, that has been or
will be made available by you or any of your representatives pursuant to the
immediately preceding sentence (the “Information”), taken as a whole, does not
or will not, when furnished, after giving effect to all supplements and updates
provided thereto, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to us by you or any of your representatives have been or will be
prepared in good faith based upon assumptions you believed to be reasonable at
the time made; it being recognized by the Lenders that such Projections are as
to future events and are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond your
control, and that actual results during the period or periods covered by any
such Projections may differ significantly

 

-4-



--------------------------------------------------------------------------------

from the projected results and such differences may be material. You agree that
if prior to the later of the Closing Date and the Syndication Date you become
aware that any of the representations and warranties in the preceding sentence
would be incorrect if the Information and the Projections were then being
furnished, and such representations were then being made, then you will promptly
supplement the Information and the Projections such that (with respect to the
Information relating to the Borrower and its subsidiaries and, to the best of
your knowledge, the Target and its subsidiaries) such representations and
warranties are correct under those circumstances. You understand that in
arranging and syndicating the Facilities we may use and rely on the Information
and Projections without independent verification thereof.

As consideration for the commitments and agreements of the Commitment Parties
hereunder, you agree to cause to be paid, on the terms and subject to the
conditions set forth therein, the nonrefundable fees set forth in the Term
Sheets and in that certain Fee Letter between you and the Commitment Parties,
dated as of the date hereof and delivered herewith (the “Fee Letter”).

Each Commitment Party’s commitments and agreements hereunder are subject solely
to the applicable conditions set forth in Exhibit D hereto, and upon
satisfaction (or waiver by the Commitment Parties) of such conditions, the
initial funding of the applicable Facilities shall occur. Those matters that are
not covered by the provisions thereof are subject to the approval and agreement
of the Commitment Parties and the Borrower.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation with respect to the Facilities (the “Credit
Documentation”) or any other letter agreement or other undertaking concerning
the financing of the Transactions to the contrary, (i) the only representations
relating to the Borrower, the Target, its and their respective subsidiaries and
its and their respective businesses the accuracy of which shall be a condition
to the availability of the Facilities on the Closing Date shall be (A) such of
the representations made by the Target in the Transaction Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower or one of its subsidiaries has the right to terminate its obligations
under the Transaction Agreement as a result of a breach of such representations
in the Transaction Agreement (to such extent, the “Specified Transaction
Agreement Representations”) and (B) the Specified Representations (as defined
below) made by the Borrower and the Guarantors (as defined in the Term Sheets)
in the Credit Documentation, and (ii) the terms of the Credit Documentation
shall be in a form such that they do not impair the availability of the
Facilities on the Closing Date if the applicable conditions set forth in Exhibit
D hereto are satisfied (it being understood that, to the extent any security
interest in any Collateral (as defined in the Term Sheets) is not or cannot be
provided and/or perfected on the Closing Date (other than the pledge and
perfection of the security interests (1) in the equity securities of the Target
or any subsidiaries of the Target (to the extent required by the Term Sheets and
provided that stock certificates of the Target’s subsidiaries shall only be
required to be delivered on the Closing Date to the extent received from the
Target after your use of commercially reasonable efforts to obtain the same) and
(2) in other assets with respect to which a lien may be perfected by the filing
of a financing statement under the Uniform Commercial Code) after your use of
commercially reasonable efforts to do so without undue burden or expense, then
the provision and/or perfection of a security interest in such Collateral shall
not constitute a condition precedent to the availability of the Facilities on
the Closing Date, but instead shall be required to be delivered after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
Lead Arrangers and the Borrower acting reasonably (and in any event within 90
days after the Closing Date or such longer period as may be reasonably agreed by
the Lead Arrangers). For purposes hereof, “Specified Representations” means the
representations and warranties of the Borrower and the Guarantors set forth in
the Credit Documentation relating to requisite power and authority, due
authorization, execution, delivery and enforceability, in each case, related to,
the entering into and performance of the Credit Documentation; solvency as of
the Closing Date (after giving effect to the Transactions) of the Borrower and
its subsidiaries on a consolidated basis; that

 

-5-



--------------------------------------------------------------------------------

the entering into and performance of the Facilities will not conflict with
organizational documents of the Borrowers or the Guarantors; Federal Reserve
margin regulations; the Investment Company Act; PATRIOT Act; OFAC; FCPA; subject
to the provisions of this paragraph, creation, validity and perfection of
security interests in the Collateral; and the status of the Bank Facilities and
the guarantees thereof as senior debt. This paragraph, and the provisions
herein, shall be referred to as the “Closing Date Conditions Provisions”.

You agree (a) to indemnify and hold harmless each Commitment Party and its
affiliates, and their respective directors, officers, employees, advisors, and
agents (each, an “indemnified person”) from and against any and all losses,
claims, damages and liabilities to which any such indemnified person may become
subject arising out of or in connection with this Commitment Letter, the
Facilities, the use of the proceeds thereof, the Transactions or any related
transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent they are found by a final, non-appealable judgment of a court to arise
from the willful misconduct, bad faith or gross negligence of such indemnified
person, and (b) whether or not the Transactions are consummated, to reimburse
each Commitment Party and its affiliates on demand for all reasonable and
invoiced out-of-pocket expenses (including due diligence expenses, syndication
expenses, consultant’s fees and expenses, travel expenses, and reasonable fees,
charges and disbursements of counsel) incurred in connection with the Facilities
and any related documentation (including this Commitment Letter, the Fee Letter
and the definitive financing documentation) or the administration, amendment,
modification or waiver thereof (such reimbursed expenses of the Commitment
Parties and its affiliates, in the event the Transactions are not consummated,
not to exceed $1,000,000 in the aggregate). You acknowledge that information and
documents relating to the Facilities may be transmitted through SyndTrak,
Intralinks, the internet, e-mail, or similar electronic transmission systems,
and, notwithstanding anything herein to the contrary, no indemnified person
shall be liable for any damages arising from the use by others of Information or
other materials obtained through electronic, telecommunications or other
information transmission systems (except to the extent arising from the willful
misconduct, bad faith or gross negligence of such indemnified person or a
material breach of the obligations under this Commitment Letter or the Fee
Letter by such indemnified person) or for any special, indirect, consequential
or punitive damages in connection with the Facilities.

Each Commitment Party and its affiliates shall use all non-public information
provided to it or its affiliates by or on behalf of you hereunder or in
connection with the transactions contemplated hereunder solely for the purpose
of providing the services that are the subject of this Commitment Letter and
shall treat confidentially all such information, except in each case for
information that was or becomes publicly available other than by reason of
disclosure by such Commitment Party or its affiliates or related parties in
violation of any confidentiality obligations owing to you, the Target or any of
your or their respective affiliates (including those set forth in this
paragraph) or was or becomes available to such Commitment Party or its
affiliates from a source which is not known by such Commitment Party to be
subject to a confidentiality obligation to you, the Target or any of your or
their respective affiliates, provided that nothing herein shall prevent such
Commitment Party from disclosing any such information (i) to rating agencies in
consultation and coordination with you, (ii) to any Lenders, assignees or
participants or prospective lenders, assignees or participants (other than, in
the case of assignees or prospective assignees, Disqualified Institutions),
(iii) pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding (in which case such Commitment Party
agrees (except with respect to any audit or examination conducted by bank
accountants or any regulatory authority exercising examination or regulatory
authority) to promptly notify you to the extent practicable if it is lawfully
permitted to do so), (iv) upon the request or demand of any regulatory authority
having jurisdiction over

 

-6-



--------------------------------------------------------------------------------

such Commitment Party or any of its affiliates (in which case such Commitment
Party agrees to promptly notify you to the extent lawfully permitted to do so),
(v) to such Commitment Party’s employees, legal counsel, independent auditors
and other experts or agents who need to know such information and are informed
of the confidential nature of such information, (vi) to any of its affiliates
(with such Commitment Party being responsible for such affiliate’s compliance
with this paragraph), (vii) to any other Commitment Party, (viii) for purposes
of establishing a “due diligence” defense, (ix) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by a Commitment Party or any of its affiliates in violation of any
confidentiality obligations owing to you, the Target or any of your or their
affiliates, (x) to the extent that such information is received by a Commitment
Party from a third party that is not, to such Commitment Party’s knowledge,
subject to contractual or fiduciary confidentiality obligations owing to you,
the Target or any of your or their affiliates with respect to such information
and (xi) to the extent that such information is independently developed by a
Commitment Party or any of its affiliates, so long as not based on information
obtained in a manner that would otherwise violate this provision; provided,
further, that the disclosure of any such information pursuant to clause
(ii) above shall be made subject to the acknowledgment and acceptance by such
person that such information is being disseminated on a confidential basis (on
substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and the Commitment Parties) in accordance with the
standard syndication processes of the Commitment Parties or customary market
standards for dissemination of such type of information, which shall in any
event require “click through” or other affirmative actions on the part of the
recipient to access such information. This undertaking by each Commitment Party
shall automatically terminate on the earlier of (x) one year following the
Closing Date or the termination of such Commitment Party’s commitments hereunder
or (y) two years from the date hereof. The provisions contained in this
paragraph shall remain in full force and effect notwithstanding the termination
of this Commitment Letter.

In addition, you acknowledge that the rights and obligations that you and your
affiliates may have in respect of and to us or our respective affiliates under
any credit facility, including under the Existing Term Loan Agreement and the
Existing ABL Credit Agreement), or any other agreement are separate from the
rights and obligations of you and your affiliates under this Commitment Letter
and will not be affected by our services hereunder. You acknowledge that each
Commitment Party and its affiliates (the term “Commitment Party” as used below
in this paragraph being understood to include such affiliates) may currently or
in the future participate in other debt or equity transactions on behalf of or
render financial advisory services to you or your subsidiaries or affiliates
(including acting as a lender under the Existing Term Loan Credit Agreement
and/or Existing ABL Credit Agreement), or other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. No Commitment Party will use confidential information obtained
from you by virtue of the transactions contemplated hereby or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and no Commitment Party will furnish any
such information to other companies. You also acknowledge that no Commitment
Party has any obligation to use in connection with the transactions contemplated
hereby, or to furnish to you, confidential information obtained from other
companies. You further acknowledge that each Commitment Party is a full service
securities firm and may from time to time effect transactions, for its own or
its affiliates’ account or the account of customers, and hold positions in
loans, securities or options on loans or securities of the Borrower and its
affiliates and of other companies that may be the subject of the transactions
contemplated by this Commitment Letter. You further acknowledge and agree that
(a) no fiduciary, advisory or agency relationship between you and the Commitment
Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Commitment Letter, irrespective of whether any
Commitment Party has advised or is advising you on other matters, (b) the
Commitment Parties on the one hand, and you, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor do you rely on, any fiduciary duty on the part of the Commitment
Parties, (c) you are capable of evaluating and understanding, and you understand
and accept, the terms, risks and

 

-7-



--------------------------------------------------------------------------------

conditions of the transactions contemplated by this Commitment Letter and
(d) you have been advised that the Commitment Parties are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that no Commitment Party has an obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship.

Each Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits afforded such Commitment Party hereunder. You also
agree that each Commitment Party may at any time and from time to time assign
all or any portion of its commitments hereunder to one or more of its
affiliates; provided that such Commitment Party will not be relieved of all or
any portion of its commitments hereunder prior to the initial funding of the
Facilities.

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and each Commitment Party. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile
transmission or electronic “.pdf” file shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among us with respect to the
Facilities and set forth the entire understanding of the parties with respect
thereto.

This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York; provided, however, that
(a) the interpretation of the definition of “Material Adverse Effect” (as
defined in Exhibit D hereto) and whether or not a Material Adverse Effect has
occurred, (b) the accuracy of any Specified Transaction Agreement
Representations and whether as a result of any inaccuracy thereof you or your
subsidiaries have the right to terminate your or its obligations under the
Transaction Agreement and (c) whether the Acquisition has been consummated in
accordance with the terms of the Transaction Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Each party hereto consents to the exclusive jurisdiction and venue
of the state or federal courts located in the Borough of Manhattan in the City
of New York with respect to any action, suit or proceeding in connection with
this Commitment Letter and the Fee Letter, and agrees not to bring or support
any such action, suit or proceeding in any other court. Each party hereto
irrevocably waives, to the fullest extent permitted by applicable law, (a) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the state or federal courts located in the City of New York
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court, and (b) any right it may have to a trial by jury
in any suit, action, proceeding, claim or counterclaim brought by or on behalf
of any party related to or arising out of this Commitment Letter or the Fee
Letter, the transactions contemplated hereby or the performance of services
hereunder.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter or the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, to any other person (including,
without limitation, other potential providers or arrangers of financing) except
(a) to your officers, directors, agents, attorneys and advisors and, on a
confidential basis, those of the Target, who are directly involved in the
consideration of this matter (provided that any disclosure

 

-8-



--------------------------------------------------------------------------------

of the Fee Letter or its terms or substance to the Target shall be redacted in a
manner reasonably satisfactory to the Commitment Parties); (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law (in which case you agree to inform us promptly thereof, to the extent
permitted by law), (c) this Commitment Letter may be disclosed in any proxy or
other public filing relating to the Transactions and in any prospectus or
offering memorandum relating to the Senior Notes or any other offering, (d) the
fees contained in the Fee Letter may be disclosed as part of a generic
disclosure of aggregate sources and uses related to fee amounts to the extent
required in marketing materials, any proxy or other public filing or any
prospectus or other offering memorandum, (e) this Commitment Letter may be
disclosed to rating agencies in connection with obtaining ratings for the
Borrower and the Facilities, (f) you may disclose this Commitment Letter and its
contents (but not the Fee Letter) to the extent that such information becomes
publicly available other than by reason of improper disclosure by you in
violation of any confidentiality obligations hereunder and (g) if the Commitment
Parties consent in writing to such proposed disclosure.

The compensation, reimbursement, indemnification, syndication, confidentiality,
jurisdiction, governing law, venue and waiver of jury trial provisions contained
herein and in the Fee Letter and any other provision herein or therein which by
its terms expressly survives the termination of this Commitment Letter shall
remain in full force and effect regardless of whether definitive financing
documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided,
however, that your obligations under this Commitment Letter (other than your
obligations with respect to (a) assistance to be provided in connection with the
syndication thereof (including supplementing and/or correcting information and
Projections) prior to the Syndication Date and (b) confidentiality of the Fee
Letter and the contents thereof) shall automatically terminate and be superseded
by the provisions of the Credit Documentation upon the initial funding
thereunder, and you shall automatically be released from all liability in
connection therewith at such time. You may terminate this Commitment Letter and
the Initial Lenders’ commitments with respect to the Facilities (in full but not
in part) at any time subject to the provisions of the prior sentence.

We hereby notify you that pursuant to the requirements of the U.S.A. Patriot
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“Patriot Act”), we are and each other Lender is required to obtain, verify and
record information that identifies the Borrower and its subsidiary guarantors,
which information includes the name, address, tax identification number and
other information regarding the Borrower and its subsidiary guarantors that will
allow any of us or such Lender to identify the Borrower and its subsidiary
guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to us
and each Lender.

In the event that the initial borrowings in respect of the Bank Facilities do
not occur on or before the earliest of (i) March 31, 2015, (ii) the time at
which the Transaction Agreement has been irrevocably terminated in accordance
with its terms and (iii) the consummation of the Acquisition and the payment of
consideration therefor, then this Commitment Letter and the commitments and
undertakings of each of the Commitment Parties hereunder shall automatically
terminate unless each of them shall, in their discretion, agree to an extension
(such earlier date, the “End Date”).

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Barbara R. Matas

  Name: Barbara R. Matas   Title: Managing Director JPMORGAN CHASE BANK, N.A.
By:  

/s/ Dawn L. Lee Lum

  Name: Dawn L. Lee Lum   Title: Executive Director J.P. MORGAN SECURITIES LLC
By:  

/s/ Andreas L. Pierroutsakos

  Name: Andreas L. Pierroutsakos   Title: Executive Director

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: KINDRED HEALTHCARE,
INC. By:  

/s/ Stephen D. Farber

  Name: Stephen D. Farber   Title: Executive Vice President and  
          Chief Financial Officer

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Project Falcon

Transaction Description1

The Borrower intends to acquire, directly or indirectly, all of the outstanding
equity interests of Gentiva Health Services, Inc., a Delaware corporation (the
“Target”), pursuant to the Transaction Agreement (as defined below).

In connection with the foregoing, it is intended that:

(a) Pursuant to an Agreement and Plan of Merger dated the date hereof among the
Borrower, one of the Borrower’s direct or indirect wholly owned subsidiaries
(“Merger Sub”) and the Target (together with all exhibits, schedules, annexes
and disclosure schedules thereto, collectively, the “Transaction Agreement”),
Merger Sub will merge with and into the Target, with the Target continuing as
the surviving corporation.

(b) (i) The Borrower will seek an amendment (the “Term Loan Amendment”) to that
certain Term Loan Credit Agreement dated as of June 1, 2011, as amended as of
October 4, 2012 and as further amended and restated as of May 30, 2013, as of
August 21, 2013 and as of April 9, 2014, among the Borrower, the lenders party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative agent
(as previously amended, amended and restated or otherwise modified from time to
time, the “Existing Term Loan Credit Agreement” and as amended by the Term Loan
Amendment, the “Amended Term Loan Credit Agreement”) to implement the Required
Term Loan Amendments (as defined in Annex I to this Exhibit A and which shall
otherwise be in form and substance reasonably acceptable to the Lead Arrangers
and the Borrower (provided that that the conditions to the effectiveness of the
Term Loan Amendment shall be no broader than the conditions in Exhibit D to the
Commitment Letter)).

(ii) If (x) the Required Term Loan Amendments (as defined in Annex I hereto) are
obtained or (y) the consent of the Required Lenders (as defined in the Existing
Term Loan Credit Agreement) is obtained for the Required Term Loan Amendments to
become effective upon satisfaction of conditions no more extensive than those
set forth in Exhibit D to the Commitment Letter (the “Required Term Loan
Condition”), in each case, on or prior to the Closing Date, the commitments with
respect to the Refinancing Term Loan Facility under the Commitment Letter will
automatically be reduced to $0.

(iii) If the Required Term Loan Condition is not satisfied on or prior to the
Closing Date, the Borrower will obtain senior secured term loans in an aggregate
principal amount of $992.5 million (less the gross cash proceeds received by the
Borrower from the Senior Notes and the Equity issued on or prior to the Closing
Date (other than

 

1 

All capitalized terms used but not defined in the Exhibits to the Commitment
Letter have the meanings given to them in the Commitment Letter to which they
are attached, including the Exhibits thereto and the Annexes to the Fee Letter
referenced in the Exhibits. In the event any such capitalized term is subject to
multiple and differing definitions, the appropriate meaning thereof in an
Exhibit shall be determined by reference to the context in which it is used.

 

A-1



--------------------------------------------------------------------------------

Equity issued to fund an increase in the purchase price for the Acquisition))
after application of any such amounts to reduce the aggregate principal amount
of the Bridge Facility to $0) (the “Refinancing Term Loan Facility”) on terms
described in Exhibit B to the Commitment Letter to refinance the Existing Term
Loan Credit Agreement.

(c) (i) The Borrower will seek an amendment (the “ABL Amendment” and together
with the Term Loan Amendment, the “Acquisition Amendments”) to that certain ABL
Credit Agreement dated as of June 1, 2011, as amended as of October 4, 2012, and
as further amended and restated as of August 21, 2013 and as of April 9, 2014,
among the Borrower, the lenders party thereto from time to time and JPMorgan
Chase Bank, N.A., as administrative agent (as previously amended, amended and
restated or otherwise modified from time to time, the “Existing ABL Credit
Agreement” and the Existing ABL Credit Agreement, as amended by the ABL
Amendment, hereinafter referred to as the “Amended ABL Credit Agreement”) to
implement the Required ABL Amendments (as defined in on Annex I to this Exhibit
A) and which shall otherwise be in form and substance reasonably acceptable to
the Lead Arrangers and the Borrower (provided that that the conditions to the
effectiveness of the Term Loan Amendment shall be no broader than the conditions
in Exhibit D to the Commitment Letter).

(ii) If (x) the Required ABL Amendments (as defined in Annex I hereto) are
obtained or (y) the consent of the Required Lenders (as defined in the Existing
ABL Credit Agreement) is obtained for the Required ABL Amendments to become
effective upon satisfaction of conditions no more extensive than those set forth
in Exhibit D to the Commitment Letter (the “Required ABL Condition”), in each
case, on or prior to the Closing Date, the commitments with respect to the
Refinancing ABL Facility under the Commitment Letter will automatically be
reduced to $0.

(iii) If the Required ABL Condition is not satisfied on or prior to the Closing
Date, the Borrower will obtain senior secured asset-based revolving credit
commitments in the aggregate principal amount of $750.0 million (the
“Refinancing ABL Facility” and together with the Refinancing Term Loan Facility
the “Bank Facilities”) on terms described in Exhibit B to the Commitment Letter
to refinance the Existing ABL Credit Agreement.

(d) (i) The Borrower will (x) issue senior unsecured notes in a public offering
or a private placement under Rule 144A or other private placement (the “Senior
Notes”) and/or (y) issue equity and equity units of the Borrower in a public
offering or a private placement under Rule 144A or other private placement
and/or as consideration for the Acquisition (the “Equity”).

(ii) To the extent that the issuance of the Senior Notes and the issuance of the
Equity yields less than $1,700 million in gross cash proceeds on or prior to the
Closing Date, the Borrower will obtain senior unsecured bridge loans in an
aggregate principal amount of up to $1,700 million (less the gross cash proceeds
received by the Borrower from the Senior Notes and the Equity issued on or prior
to the Closing Date (other than Equity issued to fund an increase in the
purchase price for the Acquisition)) (the “Bridge Facility” and, together with
the Bank Facilities, the “Facilities”) pursuant to a bridge loan credit
agreement on terms described in Exhibit C to the Commitment Letter.

 

A-2



--------------------------------------------------------------------------------

(e) All existing indebtedness for borrowed money under (i) the Existing Term
Loan Credit Agreement (solely if the Borrower incurs the Refinancing Term Loan
Facility), (ii) the Existing ABL Credit Agreement (solely if the Borrower incurs
the Refinancing ABL Facility) and (iii) that certain Credit Agreement dated as
of October 18, 2013 among the Target, the lenders from time to time party
thereto and Barclays Bank PLC, as administrative agent, swing line lender and
L/C issuer, will be refinanced or repaid, and arrangements for the concurrent
release of all related liens shall be made.

(f) either (A) all of the Target’s 11.50% Senior Notes due 2018 (the “Target
Notes”) will be redeemed in full or (B) irrevocable notice for the redemption or
repayment of all of the Target Notes shall have been given and proceeds
sufficient to redeem or repay in full the Target Notes shall have been deposited
into an escrow arrangement reasonably satisfactory to the Lead Arrangers (the
transactions contemplated by clauses (e) and (f) above, the “Refinancing”);

(g) The proceeds of the applicable Facilities (to the extent borrowed on the
Closing Date), the Senior Notes and the Equity, shall be applied (i) to pay the
purchase price in connection with the Acquisition, (ii) to pay the fees, costs
and expenses incurred in connection with the Transactions and (iii) to
consummate the Refinancing (the amounts set forth in clauses (i) through
(iii) above, collectively, the “Transaction Costs”). Any excess proceeds from
the Facilities, the Senior Notes and the Equity shall be available to the
Borrower and its subsidiaries for general corporate purposes.

The transactions described above (including the payment of any fees and expenses
incurred in connection therewith) are collectively referred to herein as the
“Transactions”.

 

A-3



--------------------------------------------------------------------------------

ANNEX I

to EXHIBIT A

Project Falcon

Summary of Required Amendments

 

1. The Term Loan Amendment shall contain, and the Lead Arrangers shall seek to
obtain the requisite consents for, the following amendments (with any changes as
mutually agreed to by the Lead Arrangers and the Borrower) to the Existing Term
Loan Agreement (such amendments, the “Required Term Loan Amendments”):

 

  a) Section 1.01 shall be amended by adding the following defined terms:

“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Escrow Notes from and including the date of issuance thereof to
and including the date of any potential mandatory redemption to occur if the
proceeds of such Escrow Notes are not released from the applicable Escrow
Account, plus (b) the amount of any original issue discount on such Escrow
Notes, plus (c) all fees and expenses that are incurred in connection with the
issuance of such Escrow Notes and all fees, expenses or other amounts payable in
connection with any redemption of such Escrow Notes.

“Escrow Account” means a deposit or securities account at a financial
institution reasonably satisfactory to the Administrative Agent (any such
institution, an “Escrow Agent”) into which any Escrow Funds are deposited.

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered into in order to provide the applicable Escrow
Agent (or its designee) Liens on the related Escrow Funds.

“Escrow Agent” has the meaning set forth in the definition of the term “Escrow
Account”.

“Escrow Funds” means the sum of (a) the net proceeds of any Escrow Notes, plus
(b) the related Additional Escrow Amount, plus (c) so long as they are retained
in an Escrow Account, any income, proceeds or products of the foregoing.

“Escrow Notes” means debt securities of an Escrow Subsidiary issued after the
Second Amendment and Restatement Date (which may not be guaranteed or receive
credit support from any Person other than an Escrow Subsidiary); provided that
the net proceeds of such debt securities are deposited into an Escrow Account
upon the issuance thereof.

“Escrow Notes Documents” mean the Escrow Notes Indentures, the Escrow Account
Documents and any other documents entered into by an Escrow Subsidiary in
connection with any Escrow Notes.

“Escrow Notes Indentures” means the indenture(s) pursuant to which any Escrow
Notes shall be issued.

 

A-4



--------------------------------------------------------------------------------

“Escrow Subsidiary” means a Subsidiary of the Borrower that (a) shall have been
identified to the Administrative Agent promptly following its formation, (b) at
no time shall contain any assets or liabilities other than any Escrow Notes, any
Escrow Funds, any Escrow Accounts and such Subsidiary’s rights and obligations
under any Escrow Notes Documents and (c) shall be an Unrestricted Subsidiary for
all purposes of the Financing Documents (it being understood that no Escrow
Subsidiary shall, notwithstanding anything to the contrary contained in any
Financing Document, in any event be designated a Restricted Subsidiary).

“Gentiva” means Gentiva Health Services, Inc., a Delaware corporation.

“Gentiva Merger” means the merger of the Merger Subsidiary with and into
Gentiva, pursuant to the Gentiva Merger Agreement.

“Gentiva Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 9, 2014, by and among the Borrower, Gentiva and Merger Subsidiary.

“Merger Subsidiary” means Kindred Healthcare Development 2, Inc., a Delaware
corporation and wholly owned Subsidiary of the Borrower.

 

  b) A new Section 1.05 shall be added as follows:

Escrow Notes. Notwithstanding anything to the contrary in any Financing
Document, nothing contained in any Financing Document shall restrict or prohibit
(a) the formation and designation of an Escrow Subsidiary as an Unrestricted
Subsidiary, (b) the holding of the Escrow Funds in any Escrow Account and the
granting or existence of any Liens on any Escrow Account, the Escrow Funds or
any Escrow Notes Document or pursuant to any Escrow Account Document, in each
case, in favor of the applicable Escrow Agent (or its designee), (c) any
transactions otherwise restricted by Section 7.04 by and among the Borrower or
one or more Restricted Subsidiaries, on the one hand, and the Escrow Subsidiary,
on the other hand, in connection with the transactions contemplated by any
Escrow Notes Documents and (d) any Investment in an Escrow Subsidiary in an
aggregate amount not greater than the applicable Additional Escrow Amount (it
being understood, for the avoidance of doubt, that any such Investments and
other transactions shall be deemed made exclusively in reliance upon this
Section 1.05 and not any other exception or basket under any other provision of
any Financing Document); provided that this Section 1.05 shall not operate to
permit the Gentiva Merger to the extent it would not otherwise be permitted
absent this Section 1.05.

 

  c) Section 2.18(a) shall be amended to add to the end of the first sentence
the following:

; provided that (i) any amounts incurred under Section 2.18(a)(ii) concurrently
with any amounts incurred under Section 2.18(a)(i) will not count as
Consolidated Senior Secured Indebtedness for purposes of calculating the Senior
Secured Leverage Ratio for purposes of Section 2.18(a)(i) and (ii) with respect
to any Incremental Term Loans the primary purpose of which is to finance an
acquisition permitted by this Agreement, the amount available under
Section 2.18(a)(i) shall be calculated, at the Borrower’s option, either at the
time (1) of the effectiveness of such Incremental Term Loans or (2) a definitive
agreement is entered into with respect to the transaction to be financed by such
Incremental Term Loans giving pro forma effect to such acquisition and the
incurrence of such Indebtedness as if each occurred on such date.

 

A-5



--------------------------------------------------------------------------------

  d) Section 2.18(b) shall be amended to add after “(iii) at the time of and
immediately after giving effect to the incurrence of such Incremental Term
Loans, no Event of Default shall have occurred and be continuing” the following:

(provided that, with respect to any Incremental Term Loans the primary purpose
of which is to finance an acquisition permitted by this Agreement, the
requirement under this clause (iii) shall be that no Event of Default under
Section 8.01(a) or (m) shall have occurred and be continuing)

 

  e) Section 2.18(b) shall be amended to add after “(iv) the representations and
warranties of each Credit Party set forth in the Financing Documents . . . on
and as of the date of such Borrowing of Incremental Term Loans” the following:

; provided that notwithstanding the foregoing, the only representations and
warranties of each Credit Party that shall be required to be true and correct
with respect to any Incremental Term Loans the primary purpose of which is to
finance an acquisition permitted by this Agreement shall be the Specified
Representations (conformed as necessary for such acquisition)

 

  f) A new Section 5.06(f) shall be added as follows:

Notwithstanding anything to the contrary in this Section 5.06, (i) the Borrower
may designate an Escrow Subsidiary as an Unrestricted Subsidiary and (ii) each
Escrow Subsidiary shall be excluded from any calculations made, or any
conditions specified, in paragraphs (a) and (b).

 

  g) Section 6.01(b) shall be replaced in its entirety with the following:

Maximum Total Leverage Ratio. At each Quarterly Measurement Date on or after the
Third Amendment and Restatement Effective Date, the Borrower’s Total Leverage
Ratio will not exceed the ratio indicated in the table below opposite such
Quarterly Measurement Date:

 

Quarterly Measurement Date

  

Maximum Total Leverage Ratio

December 31, 2014    6.25:1.00 March 31, 2015    6.25:1.00 June 30, 2015   
6.25:1.00 September 30, 2015    6.25:1.00 December 31, 2015    6.00:1.00 Each
Quarterly Measurement Date thereafter    5.75:1.00

 

  h) Section 7.01(a)(xii) shall be replaced in its entirety with the following:

other Indebtedness in an aggregate principal amount not exceeding $50,000,000 at
any time outstanding;

 

  i) Section 7.01(a)(xiv) shall be amended by replacing “as in effect on the
Third Amendment and Restatement Date” with a reference to the effective date of
the Required Term Loan Amendments.

 

A-6



--------------------------------------------------------------------------------

  j) Section 7.01(a)(xvii) shall be amended by replacing “provided that
(1) (A) no Default shall exist or result therefrom, (B) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis, (C) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer to the effect set forth in clauses (A) and
(B) above setting forth reasonably detailed calculations demonstrating
compliance with subclauses (A) and (B) above, (2) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred,” with
the following:

provided that (1) (A) no Event of Default under Section 8.01(a) or (m) shall
have occurred and be continuing, (B) the Borrower shall be in compliance with
the financial covenants set forth in Section 6.01 on a Pro Forma Basis (if the
Borrower so elects, as of the date the definitive agreement is entered into with
respect to the transaction to be financed by such Indebtedness after giving pro
forma effect to such acquisition and the incurrence of such Indebtedness as if
each occurred on such date), (C) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer to the effect set
forth in clauses (A) and (B) above setting forth reasonably detailed
calculations demonstrating compliance with subclauses (A) and (B) above,
(2) such Indebtedness, taken together with all other outstanding Indebtedness
incurred under this Section 7.01(a)(xvii), shall not have a Weighted Average
Life to Maturity shorter than the Weighted Average Life to Maturity of the Term
Loans outstanding on the date of the incurrence of such Indebtedness; provided
that in any event, any Indebtedness incurred pursuant to this
Section 7.01(a)(xvii) to finance, in whole or in part, the acquisition of
Gentiva shall have a Weighted Average Life to Maturity no shorter than than the
Weighted Average Life to Maturity of the Term Loans outstanding on the date of
the incurrence of such Indebtedness

 

  k) Section 7.03(a)(ii) shall be amended by adding after “no Default shall have
occurred and be continuing” the following:

(provided that, with respect to any such transaction to consummate an Investment
permitted under Section 7.08, the requirement under this clause (ii) shall be
that no Event of Default under Section 8.01(a) or (m) shall have occurred and be
continuing)

 

  l) Section 7.04(c) shall be replaced in its entirety with the following:

transactions (i) involving payments or consideration that do not exceed $5.0
million or (ii) not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, when taken as a whole, than those that would
have been obtained in a comparable transaction at the time of such transaction
on an arm’s length basis with a Person who is not an Affiliate; provided that in
the event such transaction involves an aggregate consideration in excess of
$25,000,000, the terms of such transaction have been approved by a majority of
the disinterested members of the board of directors of the Borrower and the
board of directors of the Borrower shall have determined in good faith that such
transaction satisfies the criteria in this clause (ii);

 

A-7



--------------------------------------------------------------------------------

  m) Section 7.08(b) shall be amended by replacing the words “(A)(i) no Default
shall have occurred and be continuing or would result therefrom and (ii) the
Borrower shall be in compliance with the financial covenants set forth in
Section 6.01 hereof on a Pro Forma Basis” with the following:

(A) (i) no Event of Default under Section 8.01(a) or (m) shall have occurred and
be continuing or would result therefrom and (ii) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis (if the Borrower so elects, as of the date the definitive agreement is
entered into with respect to the transaction to be financed by such Indebtedness
after giving pro forma effect to such acquisition and the incurrence of such
Indebtedness as if each occurred on such date)

 

2. The ABL Amendment shall contain, and the Lead Arrangers shall seek to obtain
the requisite consents for, the following amendments to the Existing ABL Credit
Agreement (such amendments, the “Required ABL Amendments” and together with the
Required Term Loan Amendments, the “Required Amendments”):

 

  a) Section 1.01 shall be amended by adding the following defined terms:

“Additional Escrow Amount” means an amount equal to (a) all interest that could
accrue on any Escrow Notes from and including the date of issuance thereof to
and including the date of any potential mandatory redemption to occur if the
proceeds of such Escrow Notes are not released from the applicable Escrow
Account, plus (b) the amount of any original issue discount on such Escrow
Notes, plus (c) all fees and expenses that are incurred in connection with the
issuance of such Escrow Notes and all fees, expenses or other amounts payable in
connection with any redemption of such Escrow Notes.

“Escrow Account” means a deposit or securities account at a financial
institution reasonably satisfactory to the Administrative Agent (any such
institution, an “Escrow Agent”) into which any Escrow Funds are deposited.

“Escrow Account Documents” means the agreement(s) governing an Escrow Account
and any other documents entered into in order to provide the applicable Escrow
Agent (or its designee) Liens on the related Escrow Funds.

“Escrow Agent” has the meaning set forth in the definition of the term “Escrow
Account”.

“Escrow Funds” means the sum of (a) the net proceeds of any Escrow Notes, plus
(b) the related Additional Escrow Amount, plus (c) so long as they are retained
in an Escrow Account, any income, proceeds or products of the foregoing.

“Escrow Notes” means debt securities of an Escrow Subsidiary issued after the
Second Amendment and Restatement Date (which may not be guaranteed or receive
credit support from any Person other than an Escrow Subsidiary); provided that
the net proceeds of such debt securities are deposited into an Escrow Account
upon the issuance thereof.

“Escrow Notes Documents” mean the Escrow Notes Indentures, the Escrow Account
Documents and any other documents entered into by an Escrow Subsidiary in
connection with any Escrow Notes.

 

A-8



--------------------------------------------------------------------------------

“Escrow Notes Indentures” means the indenture(s) pursuant to which any Escrow
Notes shall be issued.

“Escrow Subsidiary” means a Subsidiary of the Borrower that (a) shall have been
identified to the Administrative Agent promptly following its formation, (b) at
no time shall contain any assets or liabilities other than any Escrow Notes, any
Escrow Funds, any Escrow Accounts and such Subsidiary’s rights and obligations
under any Escrow Notes Documents and (c) shall be an Unrestricted Subsidiary for
all purposes of the Financing Documents (it being understood that no Escrow
Subsidiary shall, notwithstanding anything to the contrary contained in any
Financing Document, in any event be designated a Restricted Subsidiary).

“Gentiva” means Gentiva Health Services, Inc., a Delaware corporation.

“Gentiva Merger” means the merger of the Merger Subsidiary with and into
Gentiva, pursuant to the Gentiva Merger Agreement.

“Gentiva Merger Agreement” means that certain Agreement and Plan of Merger dated
as of October 9, 2014, by and among the Borrower, Gentiva and Merger Subsidiary.

“Merger Subsidiary” means Kindred Healthcare Development 2, Inc., a Delaware
corporation and wholly owned Subsidiary of the Borrower.

 

  b) A new Section 1.05 shall be added as follows:

Escrow Notes. Notwithstanding anything to the contrary in any Financing
Document, nothing contained in any Financing Document shall restrict or prohibit
(a) the formation and designation of an Escrow Subsidiary as an Unrestricted
Subsidiary, (b) the holding of the Escrow Funds in any Escrow Account and the
granting or existence of any Liens on any Escrow Account, the Escrow Funds or
any Escrow Notes Document or pursuant to any Escrow Account Document, in each
case, in favor of the applicable Escrow Agent (or its designee), (c) any
transactions otherwise restricted by Section 7.04 by and among the Borrower or
one or more Restricted Subsidiaries, on the one hand, and the Escrow Subsidiary,
on the other hand, in connection with the transactions contemplated by any
Escrow Notes Documents and (d) any Investment in an Escrow Subsidiary in an
aggregate amount not greater than the applicable Additional Escrow Amount (it
being understood, for the avoidance of doubt, that any such Investments and
other transactions shall be deemed made exclusively in reliance upon this
Section 1.05 and not any other exception or basket under any other provision of
any Financing Document); provided that this Section 1.05 shall not operate to
permit the Gentiva Merger to the extent it would not otherwise be permitted
absent this Section 1.05.

 

  c) Section 4.02(a) shall be replaced in its entirety with the following:

The representations and warranties of each Credit Party set forth in the
Financing Documents shall be true and correct in all material respects (it being
understood that any representation and warranty that is qualified as to
“materiality,” “material adverse effect” or similar language shall be true and
correct in all respects (after giving effect to any such qualification therein)
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable; provided that

 

A-9



--------------------------------------------------------------------------------

those representations and warranties that speak only of a specific date shall
only speak as of such date; provided further that notwithstanding the foregoing,
the only representations and warranties of each Credit Party that shall be
required to be true and correct with respect to any Borrowing the primary
purpose of which is to finance the acquisition of Gentiva shall be those set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.10, 3.15, 3.18, 3.22 and 3.23
(conformed as necessary for such acquisition).

 

  d) Section 4.02(b) shall be replaced in its entirety with the following:

Following the Closing Date, at the time of and immediately after giving effect
to such Borrowing or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, no Default shall have occurred and be
continuing (provided that, with respect to any Borrowing the primary purpose of
which is to finance the acquisition of Gentiva, the requirement under this
clause (b) shall be that no Event of Default under Section 8.01(a) or (m) shall
have occurred and be continuing).

 

  e) A new Section 5.06(f) shall be added as follows:

Notwithstanding anything to the contrary in this Section 5.06, (i) the Borrower
may designate an Escrow Subsidiary as an Unrestricted Subsidiary and (ii) each
Escrow Subsidiary shall be excluded from any calculations made, or any
conditions specified, in paragraphs (a) and (b).

 

  f) Section 7.01(a)(xii) shall be replaced in its entirety with the following:

other Indebtedness in an aggregate principal amount not exceeding $50,000,000 at
any time outstanding;

 

  g) Section 7.01(a)(xiv) shall be amended by replacing “as in effect on the
Second Amendment and Restatement Date” with a reference to the effective date of
the Required ABL Amendments.

 

  h) Section 7.01(a)(xvii) shall be amended by replacing “provided that
(1) (A) no Default shall exist or result therefrom, (B) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis, (C) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer to the effect set forth in clauses (A) and
(B) above setting forth reasonably detailed calculations demonstrating
compliance with subclauses (A) and (B) above, (2) such Indebtedness does not
mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions), in each case prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred,” with
the following:

provided that (1) (A) no Default shall exist or result therefrom (or, in the
case of Indebtedness incurred to finance the acquisition of Gentiva, no Event of
Default under Section 8.01(a) or (m) shall have occurred and be continuing),
(B) the Borrower shall be in compliance with the financial covenants set forth
in Section 6.01 on a Pro Forma Basis (or, in the case of Indebtedness incurred
to finance the acquisition of Gentiva, if the Borrower so elects, as of the date
of the Gentiva Merger Agreement after giving pro forma effect to such
acquisition and the incurrence of such Indebtedness as if each occurred on such
date), (C) the Borrower shall have delivered to the Administrative Agent a
certificate of a

 

A-10



--------------------------------------------------------------------------------

Financial Officer to the effect set forth in clauses (A) and (B) above setting
forth reasonably detailed calculations demonstrating compliance with subclauses
(A) and (B) above, (2) such Indebtedness, taken together with all other
outstanding Indebtedness incurred under this Section 7.01(a)(xvii), shall not
have a Weighted Average Life to Maturity shorter than the Weighted Average Life
to Maturity of the Indebtedness outstanding under the Term Loan Facility on the
date of the incurrence of such Indebtedness; provided that in any event, any
Indebtedness incurred pursuant to this Section 7.01(a)(xvii) to finance, in
whole or in part, the acquisition of Gentiva shall have a Weighted Average Life
to Maturity no shorter than that of the Term Loan Facility on the date of the
incurrence of such indebtedness

 

  i) Section 7.03(a)(ii) shall be amended by adding after “no Default shall have
occurred and be continuing” the following:

(provided that, with respect to any such transaction to consummate an Investment
in connection with the acquisition of Gentiva, the requirement under this clause
(ii) shall be that no Event of Default under Section 8.01(a) or (m) shall have
occurred and be continuing)

 

  j) Section 7.04(c) shall be replaced in its entirety with the following:

transactions (i) involving payments or consideration that do not exceed $5.0
million or (ii) not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, when taken as a whole, than those that would
have been obtained in a comparable transaction at the time of such transaction
on an arm’s length basis with a Person who is not an Affiliate; provided that in
the event such transaction involves an aggregate consideration in excess of
$25,000,000, the terms of such transaction have been approved by a majority of
the disinterested members of the board of directors of the Borrower and the
board of directors of the Borrower shall have determined in good faith that such
transaction satisfies the criteria in this clause (ii);

 

  k) Section 7.08(b) shall be amended by replacing the words “(A)(i) no Default
shall have occurred and be continuing or would result therefrom and (ii) the
Borrower shall be in compliance with the financial covenants set forth in
Section 6.01 hereof on a Pro Forma Basis” with the following:

(A) (i) no Default shall have occurred and be continuing or would result
therefrom (or, in the case of any Investment in connection with the acquisition
of Gentiva, no Event of Default under Section 8.01(a) or (m) shall have occurred
and be continuing or would result therefrom) and (ii) the Borrower shall be in
compliance with the financial covenants set forth in Section 6.01 on a Pro Forma
Basis (or, in the case of any Investment in connection with the acquisition of
Gentiva, if the Borrower so elects, as of the date of the Gentiva Merger
Agreement after giving pro forma effect to such acquisition and the incurrence
of such Indebtedness as if each occurred on such date)

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

Project Falcon

Bank Facilities

Summary of Principal Terms and Conditions

 

 

Set forth below is a statement of the terms and conditions for the Bank
Facilities (as defined below):

 

Borrower:

   Kindred Healthcare, Inc. (the “Borrower”).

Guarantees and Collateral:

   Guarantees and collateral with respect to (i) the Refinancing Term Loan
Facility will be consistent with the Existing Term Loan Credit Agreement and
(ii) the Refinancing ABL Facility, if applicable, will be consistent with the
Existing ABL Credit Agreement and, in each case, will include (a) joinders to
the existing guarantees under the respective Bank Facilities by the Target and
its subsidiaries required to become guarantors pursuant to the Amended Term Loan
Credit Agreement and the Amended ABL Credit Agreement, as applicable and (b) a
perfected lien on all of the equity interests in the Target and the assets of
the Target and its subsidiaries required to be pledged as collateral under the
Amended Term Loan Credit Agreement and Amended ABL Credit Agreement,
respectively. The guarantors of the Refinancing Term Loan Facility and the
Refinancing ABL Facility are referred to as the “Bank Guarantors”.

Lead Arrangers and Bookrunners:

   Citi, J.P. Morgan and any other lead arrangers appointed pursuant to the
Commitment Letter will act as lead arrangers and bookrunners for the Bank
Facilities and will perform the duties customarily associated with such roles
(the “Bank Arrangers”).

Administrative Agents:

   JPMCB will act as administrative agent and collateral agent for the
Refinancing Term Loan Facility (in such capacity, the “Term Administrative
Agent”) and as administrative agent and collateral agent for the Refinancing ABL
Facility (in such capacity, the “ABL Administrative Agent” and together with the
Existing Agent and the Term Administrative Agent, the “Bank Administrative
Agents”), and each will perform the duties customarily associated with such
roles.

Lenders:

   A syndicate of banks, financial institutions and other entities arranged by
the Bank Arranger (collectively, the “Bank Lenders”).

 

B-1



--------------------------------------------------------------------------------

Term Loan Facilities:

   If the Required Term Loan Condition is not satisfied on or prior to the
Closing Date, a senior secured term loan facility in an aggregate principal
amount equal to $992.5 million (less the gross cash proceeds received by the
Borrower from the Senior Notes and the Equity issued on or prior to the Closing
Date after application of any such amounts to reduce the aggregate principal
amount of the Bridge Facility to $0) (the “Refinancing Term Loan Facility”). The
Refinancing Term Loan Facility shall be repayable in equal quarterly
installments of 1.00% of the original principal amount per year with the balance
thereof payable on April 9, 2021.

Refinancing ABL Facility:

   If the Required ABL Condition is not satisfied on or prior to the Closing
Date, a senior secured asset-based revolving credit facility in the aggregate
principal amount of $750.0 million (the “Refinancing ABL Facility” and together
with the Refinancing Term Loan Facility, the “Bank Facilities”). The Refinancing
ABL Facility will mature on April 9, 2019 and all outstanding amounts shall be
due and payable on such date.

Availability:

   The Term Loan Facilities, as applicable, will be available in a single
drawing on the Closing Date.    The Refinancing ABL Facility, if applicable,
will be made available on and after the Closing Date on terms substantially
similar to those set forth in the Amended ABL Credit Agreement.

Purpose:

   The proceeds of the borrowings under the Refinancing Term Loan Facility, if
applicable, will be used to refinance the indebtedness outstanding under the
Existing Term Loan Credit Agreement and to pay the other Transaction Costs on
the Closing Date.    The proceeds of the borrowings under the Refinancing ABL
Facility, if applicable, will be used to refinance the indebtedness outstanding
under the Existing ABL Credit Agreement and to pay the other Transaction Costs
on the Closing Date, and otherwise for general corporate purposes.

Documentation Considerations:

   The documentation for the Refinancing Term Loan Facility shall reflect the
terms set forth in this Term Sheet and shall otherwise be consistent with the
Amended Term Loan Credit Agreement.    The documentation for the Refinancing ABL
Facility shall reflect the terms set forth in this Term Sheet and shall
otherwise be consistent with the Amended ABL Credit Agreement.

 

B-2



--------------------------------------------------------------------------------

Fees and Interest Rates:

   With respect to the Refinancing Term Loan Facility, as set forth on Annex I
to the Fee Letter.    With respect to the Refinancing ABL Facility, as set forth
on Annex II to the Fee Letter. Optional Prepayments and Commitment Reductions:
   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable; provided that the Term Loan Facilities
shall be subject to soft call protection at a prepayment premium of 1.00% until
the six month anniversary of the Closing Date.

Mandatory Prepayments:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Certain Conditions:

   Subject to the Closing Date Conditions Provisions, the availability of the
initial borrowing and other extensions of credit under the Bank Facilities, as
applicable, will be subject solely to the applicable conditions set forth in
Exhibit D to the Commitment Letter.

Representations and Warranties:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable; provided that the Bank Facilities shall
contain customary representations with respect to OFAC and FCPA.

Affirmative Covenants:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Financial Covenants:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable, with the Required Amendments set forth on
Annex I to Exhibit A.

Negative Covenants:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable, with the Required Amendments set forth on
Annex I to Exhibit A.

Unrestricted Subsidiaries:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

 

B-3



--------------------------------------------------------------------------------

Events of Default:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Voting:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Assignments and Participations:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Yield Protection:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Expenses and Indemnification:

   As provided under the Existing Term Loan Credit Agreement and the Existing
ABL Credit Agreement, as applicable.

Governing Law and Forum:

   State of New York.

Counsel to the Bank Administrative

Agents and the Bank Arranger:

   Cahill Gordon & Reindel LLP.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

Project Falcon

Senior Unsecured Bridge Facility

Summary of Principal Terms and Conditions

 

 

Set forth below is a statement of the terms and conditions for the Bridge
Facility (as defined below) to be used to finance a portion of the Transactions:

 

Initial Bridge Loans:

   The Bridge Lenders (as defined below) will make senior unsecured loans (the
“Initial Loans”) to the Borrower on the Closing Date (as defined below) in an
aggregate principal amount not to exceed $1,700 million less the gross cash
proceeds received by the Borrower from the Senior Notes and the Equity issued on
or prior to the Closing Date (other than Equity issued to fund an increase in
the purchase price for the Acquisition) (the “Bridge Facility”).

Borrower:

   Kindred Healthcare, Inc. (the “Borrower”).

Guarantors:

   The Bridge Facility Debt (as defined below) shall be jointly and severally
guaranteed by all guarantors of the Bank Facilities on a senior basis (the
“Bridge Guarantors” and together with the Bank Guarantors, the “Guarantors”).

Administrative Agent:

   Citi (in such capacity, the “Bridge Administrative Agent” and, together with
the Bank Administrative Agents, the “Administrative Agents”) will act as
administrative agent for the Bridge Lenders holding the Initial Loans from time
to time.

Lead Arrangers and Bookrunners:

   Citi, J.P. Morgan and any other lead arrangers appointed pursuant to the
Commitment Letter will act as lead arrangers and bookrunners for the Bridge
Facility and will perform the duties customarily associated with such roles (in
such capacities, the “Bridge Arrangers” and, together with the Bank Arrangers,
the “Lead Arrangers”).

Lenders:

   Citi, JPMCB and any other holder of any portion of the Initial Loans or of
any commitment to make the Initial Loans are collectively referred to as the
“Bridge Lenders” (and, such Bridge Lenders and the Bank Lenders, the “Lenders”).

Use of Proceeds:

   The proceeds of the Initial Loans will be used to pay the Transaction Costs
and otherwise for general corporate purposes.

Funding:

   The Bridge Lenders will make the Initial Loans available on the Closing Date.

 

C-1



--------------------------------------------------------------------------------

Maturity/Exchange:

   The Initial Loans will initially mature on the date that is 12 months
following the Closing Date (the “Initial Loan Maturity Date”), which shall be
extended as provided below. If any Initial Loan has not been previously repaid
in full on or prior to the Initial Loan Maturity Date, the Bridge Lender in
respect of such Initial Loan will have the option at any time or from time to
time on or after the Initial Loan Maturity Date to receive exchange notes in
exchange for such Initial Loan having the terms set forth in the term sheet
attached hereto as Annex I (the “Exchange Notes”; together with the Initial
Loans, the “Bridge Facility Debt”). Subject only to the absence of a payment or
bankruptcy default, the maturity of any Initial Loans that are not exchanged for
Exchange Notes on the Initial Loan Maturity Date shall automatically be extended
to the eighth anniversary of the Closing Date.    The Initial Loans and the
Exchange Notes shall be pari passu for all purposes.

Interest Rates:

   As set forth on Annex III to the Fee Letter.

Mandatory Redemption:

   The Borrower will be required to prepay Initial Loans (and, if issued, redeem
Exchange Notes, to the extent required by the terms of such Exchange Notes) on a
pro rata basis, at par plus accrued and unpaid interest from the net cash
proceeds of debt incurrences, issuances of equity and, after deduction of, among
other things, amounts required, if any, to repay the Bank Facilities or other
senior secured indebtedness, the sale of any assets outside the ordinary course
of business, subject in each case to exceptions and baskets to be agreed. In
addition, upon the occurrence of a change of control, the Borrower will be
required to redeem the Initial Loans at 100% of the principal amount of such
Initial Loans, plus accrued and unpaid interest.

Optional Prepayment:

   The Initial Loans may be prepaid, in whole or in part, at the option of the
Borrower, at any time upon two business days’ prior notice, at par plus accrued
and unpaid interest and, if applicable, breakage costs.

Documentation Considerations:

   The documentation for the Bridge Facility (the “Bridge Facility
Documentation”) shall contain the terms set forth in this Term Sheet and other
terms customary for facilities and transactions of this type, as may be
reasonably agreed by the Bridge Arranger, the Bridge Lenders and the Borrower,
subject to materiality thresholds, baskets and exceptions to be agreed. This
paragraph will be referred to as the “Documentation Considerations”.

Conditions Precedent:

   Subject to the Closing Date Conditions Provisions, the availability of the
Bridge Facility shall be conditioned solely upon the conditions set forth in
Exhibit D.

 

C-2



--------------------------------------------------------------------------------

Representations and Warranties:

   Substantially similar to the representations and warranties set forth in the
Existing Term Loan Credit Agreement.

Covenants:

   Substantially consistent with the Documentation Considerations (including,
without limitation, incurrence-based negative covenants customary for high-yield
transactions, no financial maintenance covenants, and a covenant to refinance
Initial Loans, including in connection with any Securities Demand). Prior to the
Initial Loan Maturity Date, the debt, lien and restricted payment covenants will
be more restrictive than those in the Exchange Notes. Following the Initial Loan
Maturity Date, the covenants relevant to the Initial Loans will automatically be
modified so as to be consistent with the Exchange Notes.

Events of Default:

   Substantially similar to the events of default set forth in the Existing Term
Loan Credit Agreement, subject to certain adjustments (including, without
limitation, a cross-acceleration but no cross-default event of default)
customary for facilities of this type to be agreed and others as may be
reasonably required by the Bridge Arrangers (with customary notice and grace
periods to be agreed). Following the Initial Loan Maturity Date, the events of
default relevant to the Initial Loans will automatically be modified so as to be
consistent with the Exchange Notes.

Cost and Yield Protection:

   Substantially the same as the cost and yield protection provisions of the
Existing Term Loan Credit Agreement.

Assignment and Participation:

   Subject to the prior approval of the Bridge Administrative Agent (such
approval not to be unreasonably withheld), the Bridge Lenders will have the
right to assign Initial Loans (other than to Disqualified Institutions) without
the consent of the Borrower; provided, that, unless an event of default has
occurred prior to the Initial Loan Maturity Date and is at such time continuing,
the Bridge Lenders may not assign more than 50% of the principal amount the
Initial Loans without the consent of the Borrower (it being understood that
Bridge Lenders may participate their Initial Loans as provided in the next
paragraph) prior to the Initial Loan Maturity Date. Assignments will be by
novation.    The Bridge Lenders will have the right to participate their Initial
Loans to other financial institutions without restriction, other than customary
voting limitations. Participants will have the same benefits as the selling
Bridge Lenders would have (and will be limited to the amount of such benefits)
with regard to yield protection and increased costs, subject to customary
limitations and restrictions.

Voting:

   Amendments and waivers of the Bridge Facility Documentation will require the
approval of Bridge Lenders holding more than 50% of the outstanding Initial
Loans, except that (i) the consent of each adversely affected Bridge Lender will
be required for (a)

 

C-3



--------------------------------------------------------------------------------

   reductions of principal, interest rates or spread, (b) except as provided
under “Maturity/Exchange” above, extensions of the Initial Loan Maturity Date
and (c) additional restrictions on the right to exchange Initial Loans for
Exchange Notes or any amendment of the rate of such exchange and (ii) the
consent of 100% of the Bridge Lenders shall be required with respect to (a)
reductions to any of the voting percentages and pro rata provisions, (b)
modifications to the redemption provisions of the Exchange Notes, (c) releases
of all or substantially all of the Bridge Guarantors and (d) changes to the
ranking.

Expenses and Indemnification:

   The Bridge Facility Documentation shall provide that the Borrower shall pay
(a) all invoiced reasonable out-of-pocket expenses of the Bridge Administrative
Agent and the Bridge Arrangers associated with the syndication of the Bridge
Facility and the preparation, execution, delivery and administration of the
Bridge Facility Documentation and any amendment, waiver or modification with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel) and (b) all out-of-pocket expenses of the Bridge Administrative
Agent and the Bridge Lenders (including the fees, disbursements and other
charges of counsel) in connection with the enforcement of the Bridge Facility
Documentation.    The Bridge Administrative Agent, the Bridge Arrangers and the
Bridge Lenders (and their affiliates and their respective officers, directors,
employees, advisors and agents) will have no liability for, and will be
indemnified and held harmless against, any losses, claims, damages, liabilities
and reasonable and invoiced out-of-pocket expenses (including the reasonable
fees, disbursements and other charges of counsel) incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds
thereof, except to the extent they are found by a final, non-appealable judgment
of a court to arise from the gross negligence, willful misconduct or bad faith
of the relevant indemnified person.

Governing Law and Forum:

   New York. Counsel to the Bridge Administrative Agent and the Bridge
Arrangers:    Cahill Gordon & Reindel LLP.

 

C-4



--------------------------------------------------------------------------------

Annex I to Exhibit C

Summary of Terms and Conditions

of Exchange Notes

Capitalized terms used but not defined herein have the meanings given in the
Summary of Terms and Conditions of the Bridge Facility to which this Annex I is
attached.

 

Issuer:

   The Borrower will issue senior unsecured Exchange Notes under an indenture
(the “Indenture”). The Borrower in its capacity as issuer of the Exchange Notes
is referred to as the “Issuer.”

Guarantors:

   Same as the Initial Loans.

Principal Amount:

   The Exchange Notes will be available only in exchange for the Initial Loans
on or after the Initial Loan Maturity Date. The principal amount of any Exchange
Note will equal 100% of the aggregate principal amount (including any accrued
interest not required to be paid in cash) of the Initial Loan for which it is
exchanged. In the case of the initial exchange by Bridge Lenders, the minimum
amount of Initial Loans to be exchanged for Exchange Notes shall equal $100
million.

Maturity:

   The Exchange Notes will mature on the eighth anniversary of the Closing Date.

Interest Rate:

   The Exchange Notes will bear interest at the Total Cap (as defined in the Fee
Letter).    Interest will be payable in arrears at the end of each semi-annual
fiscal period.

Mandatory Redemption:

   The Issuer will be required to make an offer to redeem the Exchange Notes
(and, if outstanding, prepay the Initial Loans) on a pro rata basis, at par plus
accrued and unpaid interest plus any applicable premiums), from the net cash
proceeds (in each case, after deduction of, among other things, amounts
required, if any, to repay the Bank Facilities or other senior secured
indebtedness) of the sale of any assets outside the ordinary course of business
(in each case, subject to exceptions and baskets to be agreed, including, but
not limited to, exceptions and baskets comparable to those applicable to the
Bank Facilities). In addition, the Issuer will be required to offer to redeem
the Exchange Notes upon the occurrence of a change of control, which offer shall
be at 101% (or 100% in the case of Exchange Notes held by the Commitment Parties
or their affiliates (other than those held by an asset management affiliate of a
Commitment Party purchasing debt securities in the ordinary course of their
business as part of a regular distribution of such debt securities or any
Exchange Notes acquired pursuant to bona fide open market purchases from third
parties in connection with market making activities (“Repurchased Exchange
Notes”)) of the principal amount of such Exchange Notes, plus accrued and unpaid
interest.

 

C-5



--------------------------------------------------------------------------------

Optional Redemption:

   The Exchange Notes will be (a) non-callable for the first three years from
the Initial Loan Maturity Date and (b) thereafter, callable at par plus accrued
interest plus a premium equal to 75% of the coupon in effect on such Exchange
Note, which premium shall decline ratably on each yearly anniversary of the date
of such sale to zero 2 years prior to the maturity of the Exchange Notes;
provided that if any Exchange Notes are held by any Commitment Party or its
affiliates (other than those held by an asset management affiliate of a
Commitment Party purchasing debt securities in the ordinary course of their
business as part of a regular distribution of such debt securities or any
Repurchased Exchange Notes) shall be callable at any time on a non-pro rata
basis at par plus accrued interest (for as long as such Exchange Notes are so
held).    Notwithstanding the above, (i) prior to the third anniversary of the
Initial Loan Maturity Date, the Borrower may redeem the Exchange Notes at a
make-whole price based on the yield to maturity of U.S. Treasury notes with a
maturity closest to the third anniversary of the Initial Loan Maturity Date plus
50 basis points and (ii) prior to the third anniversary of the Closing Date, the
Borrower may redeem up to 35% of the Exchange Notes with proceeds from certain
of the Borrower’s equity offerings at a price equal to par plus a premium equal
to the coupon on such Exchange Notes.

Registration Rights:

   The Issuer will use commercially reasonable efforts to file after the first
issuance of the Exchange Notes, and will use its commercially reasonable efforts
to cause to become effective as soon thereafter as practicable, a shelf
registration statement with respect to the Exchange Notes (a “Shelf Registration
Statement”) and/or a registration statement relating to a Registered Exchange
Offer (as described below). If a Shelf Registration Statement is filed, the
Issuer will keep such registration statement effective and available (subject to
customary exceptions) until it is no longer needed to permit unrestricted
resales of Exchange Notes but in no event longer than one year from the first
issuance of any Exchange Note. If within 365 days from the first issuance of any
Exchange Note, a Shelf Registration Statement for the Exchange Notes has not
been declared effective or the Issuer has not effected an exchange offer (a
“Registered Exchange Offer”) whereby the Issuer has offered registered notes
having terms identical to the Exchange Notes (the “Substitute Notes”) in
exchange for all outstanding Exchange Notes, then the Issuer will pay additional
interest of 0.25% per annum on the principal amount of the Exchange Notes to
holders thereof who are, or would be, unable freely to transfer Exchange Notes
from and

 

C-6



--------------------------------------------------------------------------------

   including the 366th day after the date of the first issuance of any Exchange
Notes (which rate of additional interest shall increase to 0.50% per annum 90
days thereafter) to but excluding the earlier of the effective date of such
Shelf Registration Statement or the date of consummation of such Registered
Exchange Offer. The Issuer will also pay such additional interest for any period
of time (subject to customary exceptions) following the effectiveness of a Shelf
Registration Statement that such Shelf Registration Statement is not available
for resales thereunder. In addition, unless and until the Issuer has consummated
the Registered Exchange Offer and, if required, caused the Shelf Registration
Statement to become effective, the holders of the Exchange Notes will have the
right to “piggy-back” the Exchange Notes in the registration of any debt
securities (subject to customary scale-back provisions) that are registered by
the Issuer (other than on a Form S-4) unless all the Exchange Notes and Initial
Loans will be redeemed or repaid from the proceeds of such securities.

Right to Transfer Exchange Notes:

   The holders of the Exchange Notes shall have the absolute and unconditional
right to transfer such Exchange Notes in compliance with applicable law to any
third parties.

Covenants:

   Similar to those in an indenture governing a high-yield senior note issue.

Events of Default:

   Similar to those in an indenture governing a high-yield senior note issue.

Governing Law and Forum:

   New York.

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

Project Falcon

Summary of Additional Conditions

Subject to the Closing Date Conditions Provisions, the availability of each of
the Facilities on the Closing Date shall be subject to the satisfaction of the
following conditions.

(a) (i) Except as set forth in the correspondingly numbered section of the
disclosure letter, dated as of the date hereof and delivered by the Target to
the Borrower prior to the execution of the Transaction Agreement (the “Company
Disclosure Letter”), or in another section of the Company Disclosure Letter to
the extent that it is reasonably apparent on the face of such disclosure that
such disclosure is applicable to such section, and except as set forth in the
reports, schedules, forms, statements and other documents filed by the Target
with, or furnished by the Target to, the United States Securities and Exchange
Commission (the “SEC”) pursuant to sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act from January 1, 2014 until the date hereof to the extent that it is
reasonably apparent on the face of such disclosure that such disclosure is
applicable to the condition set forth in this clause (a)(i), but excluding any
disclosure contained in any such reports, schedules, forms, statements and other
documents under the heading “Risk Factors” or “Cautionary Statement Regarding
Forward-Looking Statements” or similar heading and any other disclosures
contained or referenced therein of information, factors or risks to the extent
they are predictive, cautionary or forward looking, since December 31, 2013
until the date hereof, there has not been or occurred any Company Material
Adverse Effect or any event, occurrence, fact, condition or change that has had
or would reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect and (ii) since the date hereof, there shall not
have been any Company Material Adverse Effect or any event, occurrence, fact,
condition, change or effect that would reasonably be expected to have,
individually or in the aggregate with all other events, occurrences, facts,
conditions, changes and effects, a Company Material Adverse Effect. For purposes
hereof, “Company Material Adverse Effect” means any event, occurrence, fact,
condition, change or effect, taken as a whole, that is materially adverse to
(i) the business, assets, liabilities, operations or financial condition of the
Company and its Subsidiaries, taken as a whole, or (ii) the ability of the
Company to consummate the transactions contemplated hereby; provided, however,
that, with regard to clause (i), Company Material Adverse Effect shall not
include the impact of any event, occurrence, fact, condition, change or effect
arising out of, relating to or resulting from: (a) general economic, business,
political, or regulatory conditions; (b) any changes or developments in
financial, banking or securities markets in general, including any disruption
thereof and any decline in the price of any security or any market index or any
change in prevailing interest rates; (c) the negotiation, execution, delivery,
performance, announcement, pendency or completion of the transactions
contemplated by this Agreement, including any litigation, action, proceeding,
claim, investigation or challenge related thereto or any losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with the Company resulting from (other than when used in
Section 3.03 and Section 6.02(a) (in so far as it refers to Section 3.03) of the
Transaction Agreement); (d) the identity of Parent or any of its affiliates as
the acquirer of the Company or any facts or circumstances concerning Parent or
any of its affiliates; (e) any acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; (f) any
changes or conditions generally affecting the industries in which the Company
and its Subsidiaries operate; (g) any matter disclosed on the Company Disclosure
Letter; (h) any changes in applicable Laws or accounting rules or principles
(including GAAP) or the enforcement, implementation or interpretation thereof;
(i) any failure by the Company to meet any internal or published projections,
forecasts, performance measures, operating

 

D-1



--------------------------------------------------------------------------------

statistics or revenue or earnings predictions for any period or a decline in the
price or trading volume of the Company Common Stock (provided, that the
underlying causes of such failures or decline (subject to the other provisions
of this definition) shall not be excluded); (j) any action taken (or omitted to
be taken) with the written consent of or at the written request of Parent; or
(k) any natural or man-made disasters or acts of God, except in the case of
clauses (a), (b), (e), (f), (h), or (k), to the extent that any such event,
occurrence, fact, condition, change or effect has a material and
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
relative to others operating in the industries in which the Company and any of
its Subsidiaries operate. Capitalized terms in the preceding definition are used
as defined in the Transaction Agreement.

(b) Each party thereto shall have executed and delivered definitive
documentation for the Bank Facilities, the Acquisition Amendments and the Bridge
Facility, as applicable, reflecting the terms and conditions hereof and
customary for such Facilities.

(c) The Acquisition shall have been consummated or substantially simultaneously
with the initial borrowing under the Facilities, shall be consummated, in all
material respects in accordance with the Transaction Agreement as in effect on
the date hereof without giving effect to any waivers, consents, amendments,
supplements or modifications that are in any respect materially adverse to the
Lenders or the Lead Arrangers without approval of the Lead Arrangers (not to be
unreasonably withheld, delayed or conditioned). For purposes of the foregoing
condition, it is hereby understood and agreed that any increase or reduction in
the purchase price in connection with the Acquisition shall not be deemed to be
material and adverse to the interests of the Lead Arrangers; provided that
(i) any increase in the purchase price shall be funded with equity and (ii) an
amount equal to 100% of any reduction of the purchase price shall be allocated
to a reduction in any amounts to be funded under the Bridge Facility.

(d) The Refinancing shall have been consummated or will be consummated
substantially simultaneously with the Closing Date; provided that the
refinancing contemplated pursuant to clause (e)(i) and (e)(ii) of Exhibit A to
the Commitment Letter shall only be required to be consummated to the extent
that the Refinancing Term Loan Facility and the Refinancing ABL Facility are
incurred, as applicable.

(e) The Lenders, the Administrative Agents and the Lead Arrangers shall have
received all fees required to be paid, and all out-of-pocket expenses required
to be paid for which invoices have been presented, at least two (2) business
days before the Closing Date.

(f) The Lenders shall have received (i) audited financial statements of the
Borrower and the Target for the three most recent fiscal years ended at least 90
days before the Closing Date and (ii) unaudited interim consolidated financial
statements of the Borrower and the Target for each quarterly period ended after
the latest fiscal year referred to in clause (i) above and ended at least 45
days prior to the Closing Date.

(g) The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower and its subsidiaries as at the date of the most recent consolidated
balance sheet delivered pursuant to the preceding paragraph and a pro forma
statement of income for the four fiscal quarters most recently ended for which
financial statements were delivered to the Lenders pursuant to the preceding
paragraph, in each case adjusted to give effect to the consummation of the
Transactions and the financings contemplated hereby as if such transactions,
with respect to the pro forma balance sheet, had occurred on such date or with
respect to the pro forma statements of income, had occurred on the first day of
such period, prepared in accordance with Regulation S-X of the Securities Act of
1933, as amended (“Regulation S-X”) (subject to exceptions customary for an
offering under Rule 144A, unless the Senior Notes are proposed to be offered and
sold in a registered offering).

 

D-2



--------------------------------------------------------------------------------

(h) Subject to the Closing Date Conditions Provisions, all documents and
instruments required to create and perfect the Bank Administrative Agents’
respective security interests in the collateral (as described in Exhibit B to
the Commitment Letter) to be granted by the Target and its subsidiaries and in
the equity interests of the Target under the Bank Facilities shall have been
executed and delivered and, if applicable, be in proper form for filing.

(i) The Initial Lenders shall have received a customary solvency certificate
from the chief financial officer of the Borrower that shall document the
solvency of the Borrower and its subsidiaries (on a consolidated basis) after
giving effect to the Transactions.

(j) The Initial Lenders shall have received such legal opinions (including
opinions (a) from counsel to the Borrower and its subsidiaries, and (b) from
such special and local counsel as may be reasonably required by the Initial
Lenders), documents, closing certificates and other instruments as are customary
for transactions of this type or as they may reasonably request, in customary
form for transactions of this type.

(k) As a condition to the availability of the Bank Facilities, (a) the Lead
Arrangers shall have received, not later than 15 consecutive business days prior
to the Closing Date, information customarily delivered by a borrower and
necessary for the preparation of a customary confidential information memorandum
for senior secured revolving and term loan financings (which shall include
forecasts of the financial performance of the Borrower and its subsidiaries
(x) on an annual basis through 2019 and (y) on a quarterly basis through 2016,
but shall exclude any information customarily provided by an investment bank in
the preparation of such a confidential information memorandum) (the “Required
Bank Information”), and (b) the Lead Arrangers shall have been afforded a period
of at least 15 consecutive business days (provided that such 15 consecutive
business day period shall either end prior to December 20, 2014 or commence on
or after January 5, 2015 and shall exclude November 28, 2014) upon receipt of
the Required Bank Information to attempt to syndicate the Bank Facilities (the
“Bank Marketing Period”). It is hereby agreed that the Borrower may notify the
Lead Arrangers in writing that the Borrower reasonably believes that it has
delivered the Required Bank Information for the commencement of the Bank
Marketing Period and that such Bank Marketing Period has therefore commenced,
and any such delivery of written notice shall be deemed to be conclusive
evidence of the commencement of the Bank Marketing Period unless the Lead
Arrangers object in writing within three (3) business days of receipt of such
notice.

(l) As a condition to the availability of the Bridge Facility, (a) the Borrower
shall have delivered (i) customary preliminary offering memoranda or preliminary
prospectuses and other marketing materials containing all customary information
(including a discussion of Borrower and its subsidiaries and a discussion of
Target and its subsidiaries) (other than the “description of the notes” and any
information customarily provided by the investment bank (the “Investment Bank”)
or its counsel; provided that the Borrower shall use commercially reasonable
efforts to negotiate a “description of the notes” reasonably satisfactory to the
Borrower and the Commitment Parties), including, without limitation, financial
statements, pro forma financial statements, business and other financial data
that would be required in a registered offering under the rules and regulations
of the Securities Act, as amended (other than Rule 3-09, Rule 3-10 or Rule 3-16
of Regulation S-X, Item 402(b) of Regulation S-K and other exceptions customary
for a Rule 144A offering unless the Senior Notes are proposed to be offered and
sold in a registered offering) and other data that would be necessary for the
Investment Bank to receive customary

 

D-3



--------------------------------------------------------------------------------

“comfort” (including negative assurance comfort) from auditors of the Target and
the Borrower, and (ii) drafts of customary comfort letters by auditors of the
Target and the Borrower which such auditors are prepared to issue upon
completion of customary procedures, each in form and substance customary for
high yield debt securities offerings (the “Required Bond Information”), and
(b) the Investment Bank shall have been afforded a period of at least 15
consecutive business days (provided that such 15 consecutive business day period
shall either end prior to December 20, 2014 or commence on or after January 5,
2015 and shall exclude November 28, 2014) following the receipt of the Required
Bond Information to attempt to place the Senior Notes with qualified purchasers
thereof (it being understood that, if any of the Required Offering Information
becomes “stale” under the applicable provisions of Regulation S-X during any
such 15 consecutive business day period, then such period shall be deemed not to
have occurred and a new 15 consecutive business day period shall only commence
upon delivery of Required Offering Information that complies with the applicable
provisions of Regulation S-X for each day of such period) (the “Bond Marketing
Period”). It is hereby agreed that the Borrower may notify the Lead Arrangers in
writing that the Borrower reasonably believes that it has delivered the Required
Bond Information required for the commencement of the Bond Marketing Period and
that such Bond Marketing Period has therefore commenced, and any such delivery
of written notice shall be deemed to be conclusive evidence of the commencement
of the Bond Marketing Period unless the Lead Arrangers object in writing within
three (3) business days of receipt of such notice.

(m) The Initial Lenders shall have received, at least three (3) days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, to the extent reasonably
requested by the Lenders at least ten (10) days prior to the Closing Date.

(n) The Specified Transaction Agreement Representations and Specified
Representations shall be true and correct in all material respects.

 

D-4